PER CURIAM.
Bruce James Miller appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Miller’s motion raised a number of interrelated claims (numbered mostly as sub-claims), and we affirm the summary denial order as to all issues except one. Focusing on the one issue warranting reversal, Miller alleged that his trial counsel misinformed him that the State could prove the crime of dealing in stolen property, when the State’s evidence was insufficient to support a eonvic*980tion on that charge. He further alleged that he would not have pled guilty to that charge except for his counsel’s mistaken advice. Because the portions of the record attached to the trial court’s denial order do not conclusively refute this claim, we reverse the portion of the order denying this claim and remand with directions that the trial court hold an evidentiary hearing on this issue only. See Fla. R.Crim. P. 3.850(d) (2011). In all other respects, the trial court’s order is affirmed.
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH DIRECTIONS.
ORFINGER, C.J., LAWSON and JACOBUS, JJ., concur.